Eli Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Los apelantes son los demandantes en una acción negato-ria de servidumbre establecida contra la Central Cambalache y Avelino Cruz Rodríguez en la cual alegaron sustancialmente lo siguiente:
I. La capacidad de los demandantes y de los demandados, siendo la “Central Cambalache” una corporación insular de carácter privado que hace negocios y está constituida de acuerdo con las leyes del país.
II. Que los demandantes son dueños de un condominio re-*656presentado por una novena parte en el valor de una finca que describieron.
III. Que el condominio lo hubieron por herencia de su ma-dre Juliana Cruz Rodríguez, fallecida en 1900, quien era dueña en común y proindiviso de la finca en unión de ocho her-manos más, cuyos nombres se expresan, herederos todos de los esposos Julián Cruz y Eugenia Rodríguez.
IV. Que la Central Cambalache posee un ferrocarril pri-vado que hace el recorrido por vías que comunican su factoría con diversas fincas y colonias de la corporación.
V. Que el expresado ferrocarril pasa diariamente por una via fija que está tendida en el suelo de la mencionada finca que ocupa un ancho de tres metros, la secciona en dos partes, la transforma en impropia para una debida y adecuada ex-plotación y la convierte en predio sirviente de la central de-mandada.
VI. Que el demandado Avelino Cruz, que es condueño y se halla al frente de la finca, autorizó a la central por su pro-pia cuenta para tender la vía y ha venido permitiendo, sin el consentimiento de los demandantes, que por ella transiten los trenes de la Central Cambalache, imponiendo así un gravamen sobre el condominio de los demandantes, en contra de la vo-luntad de éstos.
VII. Que el valor de la faja de terreno que ocupa la vía y el uso y disfrute que de ella hace la central asciende a qui-nientos dólares.
La demanda termina con la súplica de que se declare: 1°., que sobre la finca no pesa servidumbre alguna a favor de la central demandada sin que los condueños demandantes otorguen título a favor de la corporación; 2°., que es nulo el convenio celebrado entre los dos demandados para la ins-talación de vía y paso de trenes por la finca; 3°., que la Central Cambalache se abstenga de circular sus trenes por esa finca y levante la vía que está en ella, y 4°., que los deman-dados paguen las ’costas.
Esa demanda fué excepcionada por los demandados fun-*657dándose en que no aduce Redaos suficientes para determi-nar una causa de acción y habiendo la corte sostenido la excepción, los demandantes pidieron que se dictase senten-cia, y en efecto se dictó declarando sin lugar la demanda, y contra ella interpusieron el recurso de apelación que con-sideramos.
Entendemos que la demanda es suficiente porque ejer-citándose en ella una acción negatoria de servidumbre, y dis-poniendo el artículo 604 del Código Civil que para imponer una servidumbre sobre un fundo indiviso se necesita el con-sentimiento de todos los copropietarios y que la concesión hecha solamente por algunps quedará en suspenso hasta tanto que la otorgue el último de todos los partícipes o comu-neros, les bastaba a los demandantes alegar como alegaron que son condueños de la finca sobre la que se ha impuesto la servidumbre y que no dieron su consentimiento para ella para tener derecho a que se declare la libertad de la finca. Esas son las alegaciones esenciales en casos 'como el pre-sente y era innecesario alegar, como exigió la corte, que la madre de los demandantes conservó su condominio hasta que murió, que los demandantes fueron declarados sus here-deros por título de sucesión legítima o testamentaria ni tam-poco la porción que tenía la madre de los demandantes en la finca. En cuanto a las citas que del caso de Velilla v. Pizá, 17 D. P. R. 1112 y otros análogos hace el juez de la corte inferior en su opinión, no tienen aplicación en este caso porque no se ejercita la acción reivindicatoría a que ellos hacen referencia.
La sentencia apelada debe revocarse ordenándose la sus-tanciación del juicio por sus trámites regulares.

Revocada la sentencia apelada, ordenándose la sustanciación del juicio por sus trámites regulares.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf* del Toro y-Hutchison..